Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Figs. 20-32, claims 1-8, 10-13 and 16-18 in the reply filed on 04/07/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moran (Pub. No.: US 2016/0322540) filed in the IDS on 10/30/2019 in view of Nagano (Patent No.: US 9666567).

    PNG
    media_image1.png
    806
    844
    media_image1.png
    Greyscale

Re claim 1, Moran, FIGS. 2-3 and 7 [as shown above] teaches a method of manufacturing a light emitting device, comprising: 
providing a first resin layer (10) having a light-transmitting portion ([LTP], note that it was lining up with the light-emitting element [16/18/20]); 

    PNG
    media_image2.png
    644
    1920
    media_image2.png
    Greyscale

providing a light-emitting element ([16/18/20] = 12, ¶ [0034]) having a first surface (top) and a second surface (bottom) that is opposite to the first surface, the light-emitting element including an anode (21, [0036], note that the anode is used for p-type contact, see demo as shown above) and a cathode (22) at a first surface side of the light-emitting element; 
providing a protective element (25+28+26) having a third surface (top), the protective element including a first electrically-conductive structure (28) and a second electrically-conductive structure (26) at a third surface side of the protective element; 
placing the light-emitting element (12) above the light-transmitting portion [LTP] such that the first surface (top) of the light-emitting element faces away from the first resin layer (10); 
placing the protective element (25+28+26) above the first resin layer or the first surface of the light-emitting element (12) such that the third surface (top) of the protective element faces away from the first resin layer (10) or the first surface of the light-emitting element (12); 
forming a second resin layer (40+30, FIG. 7 [flip it upside down], [0046]-[0047], note that resin is a broad language wherein it defines as “a sticky flammable organic substance”) on the first resin layer so as to cover an entirety of the light-emitting element (12) and an entirety of the protective element (10); 
removing a portion of the second resin layer (remove 40 of second resin layer [40+30], FIG. 8 → 9) such that the anode (21), the cathode (22), the first electrically-conductive structure (28), and the second electrically-conductive structure (26) are exposed from the second resin layer.
Moran fails to teach forming a first electrode, which is electrically connected to the anode and the first electrically-conductive structure, and a second electrode, which is electrically connected to the cathode and the second electrically-conductive structure.
Nagano teaches forming a first electrode (50a, FIG. 5D, col. 10, lines 26-35), which is electrically connected to the anode (electrical pad connected to the above left 32) and the first electrically-conductive structure, and a second electrode (50b), which is electrically connected to the cathode (electrical pad connected to the above right 32) and the second electrically-conductive structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the above teaching for the purpose of safe space and enhance the luminous efficiency as taught by Nagano, col. 1, lines 15-25.
Re claim 2, in the combination, Moran, FIGS. 2-3 and 7 [as shown above] teaches the method according to claim 1, wherein: 
in the step of placing the protective element above the first resin layer or the first surface of the light-emitting element, the protective element (25+28+26) is placed above the first surface of the light-emitting element (12).
Re claim 4, in the combination, Moran teaches the method according to claim 1, wherein: 
the step of placing the light-emitting element comprises 
applying an uncured light-transmitting adhesive agent “The adhesive material may be any material that binds together the transparent material and the wavelength converting material”, [0043]) onto the light-transmitting portion, and 
placing the light-emitting element on a region of the light-transmitting portion to which the light-transmitting adhesive agent is applied and curing the light-transmitting adhesive agent to form a light guide portion on at least a portion of a lateral surface of the light-emitting element (“Such a wavelength converting layer may be formed by dispensing the wavelength converting layer in liquid form then curing the sol gel material”, [0032]).
Re claim 5, in the combination, Nagano, FIG. 5D teaches the method according to claim 1, wherein: 
the protective element includes a first terminal (left ring circle around left 30) and a second terminal (right ring circle around right 30) at the third surface side, 
a first electrically-conductive member (left 30) is connected to the first terminal to form the first electrically-conductive structure, and 
a second electrically-conductive member (right 30) is connected to the second terminal to form the second electrically-conductive structure.
Re claim 6, in the combination, Nagano teaches the method according to claim 1, wherein: the step of providing the first resin layer comprises: 
providing a resin substrate ([40/80/90] of FIG. 5C), defining a hole in a portion of the resin substrate, and filling the hole (cavity of 40 FIG. 5C) with a first resin composition and curing the first resin composition to form the light-transmitting portion (80/90, FIG. 5E, col. 7, lines 51-67 & col. 8, lines 1-50).
Re claim 7, in the combination, Nagano teaches the method according to claim 6, wherein the first resin composition contains a phosphor (col. 7, lines 51-67 & col. 8, lines 1-50).
Re claim 16, in the combination, Moran teaches the method according to claim 1, wherein: 
the protective element (25+26+28) has a fourth surface (bottom) that is opposite to the third surface (top), and, 
in the step of placing the protective element above the first resin layer or the first surface of the light-emitting element, the protective element is disposed above the first resin layer (10) so that the fourth surface of the protective element ([FsofPE], FIG. 2 [as shown above]) faces a region of the first resin layer where the light-transmitting portion is absent [LLTa].
Re claim 17, in the combination, Nagano, FIG. 5E teaches the method according to claim 6, wherein: the resin substrate is formed of a second resin composition (40) in which a light reflective filler is dispersed.
Re claim 18, in the combination, Nagano, FIG. 5E teaches the method according to claim 7, wherein: the resin substrate is formed of a second resin composition (40) in which a light reflective filler is dispersed.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Nagano and further in view of JIANG (Pub. No.: US 20170227169).
Re claim 3, in the combination, Moran teaches the method according to claim 1, wherein: 
the step of removing said portion of the second resin layer comprises: 
removing the second resin layer (40, FIG. 8 → 9 [flip it upside down], [0049]) from an upper surface side to form a ground surface from which the anode (22), the cathode (21), the first electrically-conductive structure (26) and the second electrically-conductive structure (28 of FIG. 9) are exposed, and 
Nagano, FIG. 5D teaches the step of forming the first electrode and the second electrode comprises: 
forming the first electrode on the ground surface such that the anode (left 32) and the first electrically-conductive structure (left 30) are electrically connected together via the first electrode (50a) and 
forming the second electrode on the ground surface such that the cathode (right 32) and the second electrically-conductive structure (right) are electrically connected together via the second electrode (50b).
Moreover, Moran fails to teach removing by grinding method.
JIANG teaches removing by grinding method (fig. 26, ¶ [0212]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the LED manufacturing process as taught by JIANG, [0008]. 
Claim(s) 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Nagano and further in view of Lin (Pub. No.: US 20120032322).
	Re claim 8, Moran teaches all the limitation of claim 1.
Moran fails to teach the limitation of claim 8.
Lin teaches wherein: an electrically-conductive member has a structure in which first bumps are stacked (310b, FIG. 7, ¶ [0026]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of achieving the higher density of interconnection to the device as taught by Lin, [0006]. 
Moreover, after the combining of Moran and Lin would teach wherein: the first electrically-conductive member has a structure in which first bumps are stacked, and the second electrically-conductive member has a structure in which second bumps are stacked.
Re claim 10, in the combination, Lin teaches the method according to claim 5, wherein: each of the first electrically-conductive member and the second electrically-conductive member is in the form of pillar (310b, FIG. 7, ¶ [0026]).
Re claim 11, in the combination, Moran teaches the method according to claim 8, wherein: 
in the step of placing the protective element above the first resin layer (10) or the first surface of the light-emitting element (12), an end extremity of the first electrically-conductive member (26) is located at a position higher than a surface of the anode (22), and an end extremity of the second electrically-conductive member (28) is located at a position higher than the surface of the cathode (21).
Re claim 12, in the combination, Moran teaches the method according to claim 9, wherein: 
in the step of placing the protective element above the first resin layer (10) or the first surface of the light-emitting element (12), an end extremity of the first electrically-conductive member (26) is located at a position higher than a surface of the anode (22), and an end extremity of the second electrically-conductive member (28) is located at a position higher than the surface of the cathode (21).
Re claim 13, in the combination, Moran teaches the method according to claim 10, wherein: 
in the step of placing the protective element above the first resin layer (10) or the first surface of the light-emitting element (12), an end extremity of the first electrically-conductive member (26) is located at a position higher than a surface of the anode (22), and an end extremity of the second electrically-conductive member (28) is located at a position higher than the surface of the cathode (21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894